Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and examined.

Claim Objections
Claim 1 is objected to for failing to recite the limitation “a” prior to the limitation “nucleic acid segment” in lines 3 and 4.
Claim 8 presents the same issue and is therefore objected to for the same reason as claim 1.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a plant cell comprising at least one (first) expression cassette and at least one (second) expression cassette.

Claim 8 recites the same limitation and is therefore rejected for the same reason as provided for claim 1.
In order to expedite prosecution, the claim is interpreted to encompass a first expression comprising a nucleic acid segment encoding an IRE1 polypeptide and a second expression cassette comprising a nucleic acid segment encoding a CSLF polypeptide.
Claim 13 is drawn to a pea rbcS gene (Corouzzi et al., EMBO J. 3:1671(1971)) promoter. The metes and bounds of the claim are indefinite because the structure of the promoter is unclear. Namely, it is not clear if it is any pea rbcS gene promoter nucleic acid sequence, or one that is specifically disclosed in Corouzzi et al.
Claims 2-7 and 9-12 are rejected for depending upon rejected base claims and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing a Brachypoduim distachyon IRE1 and CslF6 nucleic acid to increase glucan content in Brachypoduim distachyon, does not reasonably provide enablement for expressing the genus of nucleic acids in the broad genus of plant species as claimed to 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
The instant claims are broadly drawn to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide, respectively, wherein the plant has an average height, dry stem mass or glucan content that is at least 5% greater than that of a corresponding wild type plant, and a method of growing a plant comprising said expression system.
The specification teaches that the unfolded protein response (UPR) mitigates ER stress, the site of mixed-linkage glucan (MLG) production, and that manipulating UPR could improve the biosynthetic capacity of the ER (p. 3, last ¶). CSFL6 is known to increase glucan content but also stunt plant growth (p. 4, ¶ 3).
The specification teaches that B. distachyon CSLF6 was cloned and codon optimized and transformed into said plant along with an IRE1 nucleic acid sequence (see Example 1). The specification teaches that overexpression of IRE1 alone 
Here, the claims encompass expressing IRE1 and CSLF6 genes from any conceivable source in any species of plant to produce any type of glucan in amounts of greater than 5% as compared to wild type, yet the specification fails to teach, or provide working examples, that said genus of genes can be expressed in any plant species to predictably yield an average dry stem mass, glucan content or height that is 5% or more than that of a corresponding wild type plant.
These teachings and working examples are critical in light of the state of the art, which teaches that not all CSLF6 does not predictably increase glucan content to a level that is at least 5% greater than a control plant.
For example, Jobling et al (Pub. No. US 2016/0251670 A1) teach that barley CSFL6 does not predictably increase BG content, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content (e.g., see p. 51, Table 8 and 11; see also p. 52, Table 12).
In fact, CslF genes are found only in monocotyledons to regulate directly or indirectly the abundance and fine structure of beta-glucans in the grain and that due to the complex biosynthetic mechanism, in order to provide an efficient and correct synthesis of beta-glucans one or more additional proteins interacting with CslF and CslH enzymes are probably required (Marcotouli et al, 2018, Scientific Reports, 8: 1-9; p. 1, last ¶; see also p. 2, ¶ 3).

Therefore, in light of the breadth of the claims, the lack of guidance and working examples in the specification and the state of the art which teaches that increasing glucan levels can be unpredictable, the skilled practitioner would turn to undue trial and error experimentation for making the plants and practicing the methods as claimed. As such, and, in the absence of further guidance, undue experimentation will become the burden of the practitioner.

Claims 1-13 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 1-13 are drawn broadly to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide, respectively, wherein the plant has an average height, dry stem mass or glucan content that is at least 5% greater than that of a corresponding wild type plant, and a method of growing a plant comprising said expression system.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
The specification describes that the UPR mitigates ER stress, the site of MLG production, and that manipulating UPR could improve the biosynthetic capacity of the ER (p. 3, last ¶). CSFL6 is known to increase glucan content but also stunt plant growth (p. 4, ¶ 3).
The specification describes that B. distachyon CSLF6 was cloned and codon optimized and transformed into said plant along with an IRE1 nucleic acid sequence (see Example 1). The specification describes that overexpression of IRE1 alone increases growth as compared to wild type while CSLF6 overexpressing plants referred to as F6OX exhibit reduced growth. Plants coexpressing the genes grow normally, and also display increased glucan content.
Here, the claims encompass expressing IRE1 and CSLF6 genes from any conceivable source in any species of plant to produce any type of glucan in amounts of greater than 5% as compared to wild type but the specification fails to describe, or provide working examples, that said genus of genes can be expressed in any plant species to predictably yield an average dry stem mass, glucan content or height that is 5% or more than that of a corresponding wild type plant.

For example, Jobling et al (Pub. No. US 2016/0251670 A1) describe that barley CSFL6 does not predictably increase BG content, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content (e.g., see p. 51, Table 8 and 11; see also p. 52, Table 12).
In fact, CslF genes are found only in monocotyledons to regulate directly or indirectly the abundance and fine structure of beta-glucans in the grain and that due to the complex biosynthetic mechanism, in order to provide an efficient and correct synthesis of beta-glucans one or more additional proteins interacting with CslF and CslH enzymes are probably required (Marcotouli et al, p. 1, last ¶; see also p. 2, ¶ 3).
Moreover, the skilled practitioner would not be of the opinion that the average height as claimed can be predictably obtained because the specification teaches that coexpression of CSLF6 and IRE1 merely restores plant height to wild type levels.
Therefore, in light of the state of the art and without a further description of a representative number of species of plants expressing the nucleic acids as claimed, Applicant has failed to sufficiently describe plants with the phenotypes as claimed or methods of using said plants.
Given the lack of written description in the specification with regard to the plants as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2017, Planta, 246:75-89 published on 31 March 2017) in view of Jobling et al (Pub. No. US 2016/0251670 A1).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are drawn broadly to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide, respectively, wherein the plant has an average height, dry stem mass or glucan content 
	Kim et al teach that the unfolded protein response (UPR) mitigates ER stress and relies primarily on IRE1, and that glucan production is negatively affected by heat stress via modulation of MLG (mixed-linkage glucan) synthase accumulation (see Abstract). The ER is responsible for the production of MLG, and thus relies on the biosynthetic capability of the ER (p. 75, col. 2, last ¶; p. 76, col. 2, penultimate ¶).).
	Importantly, Kim et al teach that with decreased levels of UPR gene expression during heat stress in Brachypoduim there is a decrease in MLG accumulation and corresponding reduction of the levels of transcripts and protein of CSLF6, and that MLG is important for improving grain quality (87, col. 2, ¶ 1).
	Jobling et al teach the overexpression of CslF6 to increase BG content for producing wheat with improved nutritional functionality (e.g., see p. 2, ¶ 0009-0011). Expression cassettes comprising promoters of different strengths or inducible promoters or endosperm specific promoter may be used to drive transgene expression (¶ 0169; see also ¶ 1075).
	Thus, the issue is whether one of ordinary skill in the art would have found it prima facie obvious to express both IRE1 and CSLF6 based on the teachings of Kim et al.
	Here, prior to the effective filing date of the instant invention one would have found it prima facie obvious to do so because Kim et al provides the requisite teaching, suggestion and motivation: it was known that IRE1 is involved in UPR, and that if UPR is compromised there is a reduction in CSLF6 which is known to be involved in MLG production. 
et al and as taught by Jobling et al, one would expect even greater levels of MLG to be produced, the importance of which is addressed above.
	One would have a reasonable expectation of success in doing so because Jobling et al, in fact, teaches that CSFL6 can increase glucan production and because expressing IRE1 can increase the biosynthetic capacity of the ER.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662